In consolidated proceedings, the first above-entitled one to validate petitions designating petitioner Boal as the candidate of the Independent Party in the general election to be held on November 2,1971 for the public office of County Legislator, District 4, Westchester County, and the second above-entitled one to invalidate said petitions, the appeal is from a judgment of the Supreme Court, Westchester County, dated October 13, 1971, which adjudged the nominating petitions valid and directed that the name of petitioner Boal he placed on the ballot as such candidate. Judgment affirmed, without costs. No opinion. Rabin, P. J., Munder, Martuscello, Latham and Gulotta, JJ., concur. [68 Misc 2d 234.]